Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT ("Agreement"), is entered into as of the 22 day
of  May 2012 (this "Agreement"), by and between HYDE PARK ADVISORS, LLC,
a  company organized and existing under the laws of the State of New York (the
"Investor"), and INTERNAL FIXATION SYSTEMS, INC, a corporation organized and
existing under the laws of the State of Florida (the "Company").


RECITALS
 
WHEREAS, upon the terms and subject to the conditions of the Equity Credit
Agreement ("Purchase Agreement"), between the Investor  and the Company, the
Company has agreed to issue and sell to the Investor  up to Seven  Million Five
Hundred ($7,500,000) dollars of the common stock of the Company ("Subscribed
Shares"), $[    ]par value per share (the "Common Stock"), and
 
WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, "Securities Act"), and applicable
state securities laws with respect to the shares of Common Stock issued or
issuable pursuant to the Purchase Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.            Definitions.


(a)           As used in this Agreement, the following terms shall have the
following meaning:
 
(i)            "Potential Material Event" means any of the following: (a) the
possession by the Company of material information not ripe for disclosure in a
Registration Statement, which shall be evidenced by determinations in good faith
by the Board of Directors of the Company that disclosure of such information in
the Registration Statement would be detrimental to the business and affairs of
the Company, or (b) any material engagement or activity by the Company which
would, in the good faith determination of the Board of Directors of the Company,
be adversely affected by disclosure in a Registration Statement at such time,
which determination shall be accompanied by a good faith determination by the
Board of Directors of the Company that the Registration Statement would be
materially misleading absent the inclusion of such information.


(ii)           "Subscription Date" means the date of this Agreement.
 
(iii)          "Register", "registered" and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
delayed or continuous basis ("Rule 415"), and the declaration or ordering of
effectiveness of such Registration Statement by the United States Securities and
Exchange Commission (the "SEC").
 
 
1

--------------------------------------------------------------------------------

 
 
(iv)          "Registrable Securities" means the Subscribed Shares, the
Commitment Shares and the Blackout Shares.


(v)           "Registration Statement" means a registration statement of the
Company under the Securities Act.


(b)           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.


2.           Registration.
 
(a)           The Company shall prepare and file with the SEC, no later than one
hundred fifty (150) days after the date hereof a Registration Statement on Form
S-1 (or such other appropriate form) covering no less than the number of  shares
of Common Stock constituting one-third of the Company’s public float. Such
Registration Statement shall state that, in accordance with the Securities Act,
it also covers such indeterminate number of additional shares of Common Stock as
may become issuable to prevent dilution resulting from stock splits, or stock
dividends. If at any time the number of shares issued or issuable pursuant to
the Purchase Agreement exceeds the aggregate number of shares of Common Stock
then registered, the Company shall, within ten (10) business days after receipt
of written notice from the Investor, file with the SEC an additional
Registration Statement to register the number of additional shares of Common
Stock that exceed the aggregate number of shares of Common Stock already
registered; provided, however that the Company shall not be obligated to
register any additional securities if in the opinion of counsel for the Company
such registration will likely be characterized as  an offering of securities
that does not permit such Registration Statement to become effective and be used
for resales by the Investor on a delayed or continuous basis under Rule 415 .
Notwithstanding the foregoing, if the Company is advised by its counsel or the
staff of the SEC (the “Staff”) that the Staff seeks to or likely will
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices)(or as otherwise may be acceptable to the
Investor), because of the number of shares sought to be included in the
Registration Statement, then the Company may reduce (an “SEC Share Reduction”)
the number of shares covered by such Registration Statement to the maximum
number which would still, upon the advice of counsel, enable the Staff and the
SEC to allow the Company to conduct such offering in accordance with the
provisions of Rule 415 and to permit such Registration Statement to become
effective and be used as aforesaid.  In the event of an SEC Share Reduction, (i)
the inclusion of at least twenty five percent (25%) of the aggregate of the
Commitment Shares and the Fee Shares in such initial Registration Statement
shall take precedence over any Put Shares and shall not be cut back or removed
from such Registration Statement until any Put Shares are cut back and removed
from such Registration Statement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)         Notwithstanding the foregoing, the Company may delay the initial
registration of Registrable Securities pursuant to Section 2(a) hereof for the
time periods described in this Section 2(b) hereof to the extent reasonably
necessary due to the occurrence of any of the following (each an “Allowed
Extension” ):
 
(i)           The Company shall have previously entered into an agreement or
letter of intent contemplating an underwritten public offering on a firm
commitment basis of Common Stock or securities convertible into or exchangeable
for Common Stock and the managing underwriter of such proposed public offering
advises the Company in writing that in its opinion such proposed underwritten
offering would be materially and adversely affected by a concurrent registered
offering of Registrable Securities (such opinion to state the reasons
therefore);
 
(ii)          During the two (2) month period immediately preceding such
request, the Company shall have entered into an agreement or letter of intent,
which has not expired or otherwise terminated, contemplating a material business
acquisition by the Company or its subsidiaries whether by way of merger,
consolidation, acquisition of assets, acquisition of securities or otherwise;
 
(iii)         The Company is in possession of material nonpublic information
that the Company would be required to disclose in the Registration Statement and
that is not, but for the registration, otherwise required to be disclosed at the
time of such registration, the disclosure of which, in its good faith judgment,
would have a material adverse effect on the business, operations, prospects or
competitive position of the Company;
 
(iv)         The Company shall receive the written opinion of the managing
underwriter of the underwritten public offering pursuant to which Common Stock
has been registered within the three (3) month period prior to the receipt of a
registration request that the registration of additional Common Stock will
materially and adversely affect the market for the Common Stock (such opinion to
state the reasons therefore); or
 
(v)          At the time of receipt of a registration request, the Company is
engaged, or its board of directors has adopted by resolution a plan to engage,
in any program for the purchase of Common Stock or securities convertible into
or exchangeable for Common Stock and, in the opinion of counsel, reasonably
satisfactory to the Investor, the distribution of the Common Stock to be
registered would cause such purchase to be in violation of Regulation M
promulgated under the Exchange Act.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)        Period of Delay.  If an event described in clauses (i) through (iv)
of Section 2(b) shall occur, the Company may, by written notice to the Investor,
delay the filing of a Registration Statement with respect to the Registrable
Securities to be covered thereby for a period of time not exceeding an aggregate
of sixty (60) days.  If an event described in clause (v) of Section 2(b) shall
occur, the filing of a Registration Statement with respect to the Registrable
Securities to be covered thereby shall be delayed until the first date that the
Registrable Securities to be covered thereby can be sold without violation of
Regulation M of the Exchange Act.  The Allowable Extension shall apply only to
registrations of new or additional securities and shall expressly not apply to
any supplement or amendment to an existing Registration Statement that the
Company is required to file in order to keep such existing Registration
Statement current and effective.


3.           Obligation of the Company.


In connection with the registration of the Registrable Securities, the Company
shall do each of the following:
 
(a)          Prepare promptly, and file with the SEC, the original filing,
during the time period set forth in Section 2(a), a Registration Statement with
respect to not less than the number of Registrable Securities provided in
Section 2(a) above, and, thereafter, use all diligent efforts to cause the
Registration Statement relating to the Registrable Securities to become
effective, and keep the Registration Statement effective at all times until the
earliest of (i) the date that is three (3) months after the completion of the
last Closing Date under the Purchase Agreement, (ii) the date when the Investor
may sell all Registrable Securities under Rule 144 without volume and manner of
sale limitations, or (iii) the date the Investor no longer owns any of the
Registrable Securities (collectively, the "Registration Period"), which
Registration Statement (including any amendments or supplements, thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
 
(b)          Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during the Registration Period, and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until the expiration of the Registration Period;
 
(c)          Permit a single firm of counsel designated by Investor to review
the Registration Statement and all amendments and supplements thereto a
reasonable period of time (but not less than two (2) Business Days) prior to
their filing with the SEC, and not file any document in a form to which such
counsel reasonably objects. The cost for such review will be the responsibility
of Company;
 
 
4

--------------------------------------------------------------------------------

 

 
(d)          Notify Investor and Investor's legal counsel identified to the
Company (which, until further notice, shall be deemed to be McLaughlin & Stern,
LLP; "Investor's Counsel") (and, in the case of (i)(A) below, not less than one
(1) Business Day prior to such filing) and (if requested by any such person)
confirm such notice in writing no later than one (1) Business Day following the
day (i): (A) when a prospectus or any prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B) whenever
the SEC notifies the Company whether there will be a "review" of such
Registration Statement; (C) whenever the Company receives (or a representative
of the Company receives on its behalf) any oral or written comments from the
SEC  with respect to a Registration Statement (copies or, in the case of oral
comments, written or oral summaries of such comments shall be promptly furnished
by the Company to Investor's Counsel); and (D) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or the
prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
proceedings for that purpose and after such notice all sales by Investor of the
Registrable Securities under such Registration Statement shall cease; (iv) if at
any time any of the representations or warranties of the Company contained in
any agreement contemplated hereby ceases to be true and correct in all material
respects; (v) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose and after such notice all sales
in any such jurisdiction by Investor of the Registrable Securities under such
Registration Statement shall cease; and (vi) of the occurrence of any event that
to the knowledge of the Company makes any statement made in the Registration
Statement or the prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, the prospectus or other
documents so that, in the case of the Registration Statement or the prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. In addition, the Company shall furnish Investor's
Counsel with copies of all intended written responses to the comments
contemplated in clause (C) of this Section not later than one (1) Business Day
in advance of the filing of such responses with the SEC so that Investor shall
have the opportunity to comment thereon;
 
(e)          Furnish to Investor, (i) promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company, one (1)
copy of the Registration Statement, each preliminary prospectus and the
prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents, as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Investor;
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Use all diligent efforts to (i) register and/or qualify the
Registrable Securities covered by the Registration Statement under such other
securities or blue sky laws of such jurisdictions as the Investor may reasonably
request and the Company shall have agreed in advance in which significant
volumes of shares of Common Stock are traded , (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualification in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions: provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (B) subject itself
to general taxation in any such jurisdiction, (C) file a general consent to
service of process in any such jurisdiction, (D) provide any undertakings that
cause more than nominal expense or burden to the Company or (E) make any change
in its charter or by-laws or any then existing contracts, which in each case the
Board of Directors of the Company determines to be contrary to the best
interests of the Company and its stockholders;
 
(g)          As promptly as practicable after becoming aware of such event,
notify the Investor of the happening of any event of which the Company has
knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading ("Registration Default"), and uses all diligent
efforts to promptly prepare a supplement or amendment to the Registration
Statement or other appropriate filing with the SEC to correct such untrue
statement or omission, and take any other necessary steps to cure the
Registration Default, and, unless available to the Investor without charge
through EDGAR, the SEC's website or the Company's website, deliver a number of
copies of such supplement or amendment to the Investor as the Investor may
reasonably request.  
 
(h)          As promptly as practicable after becoming aware of such event,
notify the Investor  of the issuance by the SEC of any notice of effectiveness
or any stop order or other suspension of the effectiveness of the Registration
Statement at the earliest possible time;


(i)           Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of the Registration Statement, the Company
notifies Investor in writing of the existence of a Potential Material Event
("Blackout Notice"), Investor shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until Investor receives written notice from the Company
that such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event;


(j)           Use its commercially reasonable efforts, if eligible, either to
(i) cause all the Registrable Securities covered by the Registration Statement
to be listed on a national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange,
 
 
6

--------------------------------------------------------------------------------

 
 
(k)          Provide a transfer agent for the Registrable Securities not later
than the Subscription Date of the Registration Statement;
 
(l)           Cooperate with the Investor to facilitate the timely preparation
and delivery of certificates for the Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates for the
Registrable Securities to be in such denominations or amounts as the case may
be, as the Investor may reasonably request and registration in such names as the
Investor may request; and, within five (5) business days after a Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the Transfer Agent for the Registrable Securities (with copies to
the Investor) an appropriate instruction and opinion of such counsel, if so
required by the Company's Transfer Agent; and


(m)         Take all other reasonable actions necessary to expedite and
facilitate distribution to the Investor of the Registrable Securities pursuant
to the Registration Statement.
 
 
4.           Obligations of the Investor.


In connection with the registration of the Registrable Securities, the Investor
shall have the following obligations;
 
(a)           It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of the Investor that the Investor shall timely
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request.
 
(b)          The Investor by such Investor's acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder; and
 
(c)          The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
3(h) above, the Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Investor receives the copies of the supplemented or amended
prospectus contemplated by Section 3(g) or 3(h) and, if so directed by the
Company, the Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
 
7

--------------------------------------------------------------------------------

 
 
5.           Expenses of Registration. (a) All reasonable expenses incurred in
connection with Registrations, filings or qualifications pursuant to Section 3,
including, without limitation, all Registration, listing, and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company shall be borne by the Company.
 
(b)          Except as otherwise provided for in Schedule 5(b) attached hereto,
neither the Company nor any of its Affiliates has, as of the date hereof, and
the Company shall not on or after the date of this Agreement, enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to Investor in this Agreement or otherwise conflicts with the provisions
hereof. Except as otherwise provided for in Schedule 5(b), the Company has not
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person.


6.           Indemnification.


After Registrable Securities are included in a Registration Statement under this
Agreement:
 
(a)          To the extent permitted by law, the Company will indemnify and hold
harmless, the Investor, the directors, if any, of such Investor, the officers,
if any, of such Investor, each person, if any, who controls the Investor within
the meaning of the Securities Act or the Exchange Act (each, an "Indemnified
Person"), against any losses, claims, damages, liabilities or expenses (joint or
several) incurred (collectively, "Claims") to which any of them may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any post-effective amendment thereof or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus if
used prior to the Subscription Date of such Registration Statement, or contained
in the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in the light of the circumstances under which the statements
therein were made, not misleading or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being
collectively referred to as "Violations"). The Company shall reimburse the
Investor, promptly as such expenses are incurred and are due and payable, for
any reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (i) apply to any Claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(b) hereof; (ii) with respect to any preliminary prospectus, inure to the
benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was
 
 
8

--------------------------------------------------------------------------------

 
 
corrected in the prospectus, as then amended or supplemented, if such prospectus
was timely made available by the Company pursuant to Section 3(b) hereof; (iii)
be available to the extent such Claim is based on a failure of the Investor to
deliver or cause to be delivered the prospectus made available by the Company;
or (iv) apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. The Investor will indemnify the Company, its
officers, directors and agents (including legal counsel) against any claims
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company, by or on behalf
of such Investor, expressly for use in connection with the preparation of the
Registration Statement, subject to such limitations and conditions set forth in
the previous sentence. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
or Indemnified Party.
 
(b)          In connection with a Registration Statement, the Investor agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an “Indemnified Party”), against any Claim to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim arises out of or is based upon any Violation, in each case to the
extent, and only to the extent, that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement; and, such
Investor will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investor.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the prospectus was corrected
and such new prospectus was delivered by the Investor prior to such Investor’s
use of the prospectus to which the Claim relates.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)          Promptly after receipt by an Indemnified Person under this Section
6 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person, as
the case may be; provided, however, that an Indemnified Person shall have the
right to retain its own counsel with the reasonable fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding. In such event, the Company
shall pay for only one separate legal counsel for the Investor selected by the
Investor. The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person under this Section
6, except to the extent that the indemnifying party is prejudiced in its ability
to defend such action. The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense; as such expense, loss, damage or liability is incurred
and is due and payable.


7.           Contribution.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that (a) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.


8.           Reports under Exchange Act.
 
With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees to
use its reasonable best efforts to:


(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act;
 
(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company
solely if unavailable by Edgar, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration; and
 
(d)           at the request of any Investor of Registrable Securities, give its
Transfer Agent irrevocable instructions (supported by an opinion of Company
counsel, if required or requested by the Transfer Agent) to the effect that,
upon the Transfer Agent's receipt from such Investor of:


 
(i)
a certificate (a "Rule 144 Certificate") certifying (A) that such  Investor has
held the shares of Registrable Securities which the Investor   proposes to sell
(the "Securities Being Sold") for a period of not less   than (1) year and (B)
as to such other matters as may be appropriate in   accordance with Rule 144
under the Securities Act, and



 
(ii)
an opinion of counsel acceptable to the Company (for which purposes it  is
agreed that the initial Investor's Counsel shall be deemed acceptable if   such
opinion is not given by Company Counsel but is given by counsel whose primary
practice is securities law) that, based on the Rule 144   Certificate, the
Securities Being Sold may be sold pursuant to the provisions   of Rule 144, even
in the absence of an effective Registration Statement, the Transfer Agent is to
effect the transfer of the Securities Being Sold and issue to the buyer(s) or
transferee(s) thereof one or more stock certificates representing the
transferred Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent's books and records (except to the extent  any such legend or restriction
results from facts other than the identity of the Investor, as the seller or
transferor thereof, or the status, including any relevant legends or
restrictions, of the shares of the Securities Being Sold while held by the
Investor). If the Transfer Agent requires any additional documentation at the
time of the transfer, the Company shall deliver or cause to be delivered all
such reasonable additional documentation as may be necessary to effectuate the
issuance of an unlegended certificate.



 
11

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.
 
(a)          Registered Owners.  A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.
 
(b)          Rights Cumulative; Waivers. The rights of each of the parties under
this Agreement are cumulative. The rights of each of the parties hereunder shall
not be capable of being waived or varied other than by an express waiver or
variation in writing. Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right. Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right. No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.
 
(c)          Benefit; Successors Bound.  This Agreement and the terms,
covenants, conditions, provisions, obligations, undertakings, rights, and
benefits hereof, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their heirs, executors, administrators, representatives,
successors, and permitted assigns.
 
(d)          Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof. There are no
promises, agreements, conditions, undertakings, understandings, warranties,
covenants or representations, oral or written, express or implied, between them
with respect to this Agreement or the matters described in this Agreement,
except as set forth in this Agreement and in the other documentation relating to
the transactions contemplated by this Agreement. Any such negotiations,
promises, or understandings shall not be used to interpret or constitute this
Agreement.
 
(e)          Amendment.  Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investor. Any amendment or waiver effected in accordance with this
Section 9 shall be binding upon the Company and any subsequent Transferees.
 
(f)          Severability.  Each part of this Agreement is intended to be
severable. In the event that any provision of this Agreement is found by any
court or other authority of competent jurisdiction to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to render it enforceable and as so severed or modified, this Agreement
shall continue in full force and effect.
 
(g)          Notices.  Notices required or permitted to be given hereunder shall
be in writing and shall be deemed to be sufficiently given when personally
delivered (by hand, by courier, by telephone line facsimile transmission,
receipt confirmed, or other means) or sent by certified mail, return receipt
requested, properly addressed and with proper postage pre-paid (i) if to the
Company, at its executive office and (ii) if to the Investor, at the address set
forth under its name in the Purchase Agreement, with a copy to its designated
attorney, or at such other address as each such party furnishes by notice given
in accordance with this Section 9(a), and shall be effective, when personally
delivered, upon receipt and, when so sent by certified mail, five (5) business
days after deposit with the United States Postal Service.
 
 
12

--------------------------------------------------------------------------------

 
 
(h)          Governing Law.  This Agreement shall be governed by the interpreted
in accordance with the laws of the State of New York without reference to its
conflicts of laws rules or principles. Each of the parties consents to the
exclusive jurisdiction of the federal courts of the State of New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions.
 
(i)           Consents.  The person signing this Agreement on behalf of each
party hereby represents and warrants that he has the necessary power, consent
and authority to execute and deliver this Agreement on behalf of that party.
 
(j)           Further Assurances.  In addition to the instruments and documents
to be made, executed and delivered pursuant to this Agreement, the parties
hereto agree to make, execute and deliver or cause to be made, executed and
delivered, to the requesting party such other instruments and to take such other
actions as the requesting party may reasonably require to carry out the terms of
this Agreement and the transactions contemplated hereby.
 
(k)          Section Headings.  The Section headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(l)           Construction.  Unless the context otherwise requires, when used
herein, the singular shall be deemed to include the plural, the plural shall be
deemed to include each of the singular, and pronouns of one or no gender shall
be deemed to include the equivalent pronoun of the other or no gender.
 
(n)          Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement. This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
INTERNAL FIXATION SYSTEMS, INC
 
 
By:  /s/ Stephen Dresnick, MD 
Name: Stephen J. Dresnick, MD
Title:  President
 
HYDE PARK ADVISORS, LLC
 
 
By: /s/ Barry Patterson            
Name: Barry Patterson
Title: President and CEO
 
 
 
14

--------------------------------------------------------------------------------